Attorney’s Docket Number: 2019-0230/24061.4096US01
Filing Date: 07/28/2020
Claimed Foreign Priority Date: none
Applicants: Huang et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 04/21/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 04/21/2022, responding to the Office action mailed on 01/21/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 6, 12, and 17-19, and added new claims 21-25. Accordingly, pending in this application are claims 1-5, 7-11, 13-16, and 20-25.

Response to Amendment
Applicant’s amendments to the Drawings and Claims have overcome the objections to Drawings, Specification, and Claims previously set forth in the Non-Final office action mailed on 01/21/2022. Accordingly, all previous objections are withdrawn.
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 112, 35 U.S.C. 102, and 35 U.S.C. 103, previously set forth in the same Office action. Accordingly, all the previous claim rejections are also withdrawn. However, new grounds for rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Objections
Claim 4 is objected to because of the following informalities:
- Claim 8, L. 6: amend to -- the stack. --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16, 20, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation “a first thickness on the semiconductor substrate” in L. 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- a first thickness on a semiconductor substrate--.
Claims 20 and 22-25 depend from claim 16, thus inherit the deficiencies identified supra.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 13-14, 16, 20-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al. (US2015/0380313).

Regarding Claim 7, Ching (see, e.g., Figs. 1-12) shows all aspects of the instant invention including a method comprising:
- receiving a semiconductor substrate (e.g., Si substrate 202) (see, e.g., Fig. 2 and Par. [0033]-[0035])
- forming a stack of alternating first semiconductor layers (e.g., layers 204 and 208 of SiGe) and second semiconductor layers over the substrate (e.g., layers 206 and 210 of Si) and stacked along a first direction, the first and the second semiconductor layers having different compositions (e.g., SiGe vs. Si), wherein thicknesses of the first semiconductor layers vary from a topmost layer to a bottommost layer of the stack and thicknesses of the second semiconductor layers remain the same from the topmost layer to the bottommost layer of the stack, the thicknesses of the first and the second semiconductor layers being defined along the first direction (see, e.g., Fig. 2 and Par. [0033]-[0035])
- etching a first trench in a first region of the stack and a second trench in a second region of the stack (e.g., first and second recesses 222), the first and the second trenches each exposing side surfaces of the first and second semiconductor layers (see, e.g., Figs. 6-7 and Par. [0045])
- etching the side surfaces of the first semiconductor layers to form recesses (e.g., recesses 224) between the second semiconductor layers (see, e.g., Fig. 8 and Par. [0046])
- forming spacers (e.g., insulating material 226) in the recesses, the spacers having widths that vary from the topmost layer to the bottommost layer of the stack, the widths of the spacers being defined along a second direction perpendicular to the first direction (see, e.g., Fig. 9 and Par. [0047])
Regarding Claim 13, Ching (see, e.g., Fig. 8B) shows that the etching of the side surfaces of the first semiconductor layers (e.g., 204,208) causes the side surfaces to have vertical sidewalls that are aligned with each other along the first direction.
Regarding Claim 14, Ching (see, e.g., Figs. 6-14) shows:
- forming a dummy gate (e.g., poly material 216) over the stack before etching the first and the second trenches, the dummy gate wrapping around top and side surfaces of the stack (see, e.g., Fig. 6 and Par. [0041])
- epitaxially growing source/drain features (e.g., source and drain regions 228) in the first and the second trenches over the spacers (see, e.g., Fig. 10 and Par. [0048])
- forming an interlayer dielectric (ILD) (e.g., ILD0 layer 230) over the source/drain features (see, e.g., Fig. 11 and Par. [0049]-[0050])
- removing the dummy gate to form a gate trench (e.g., void 232) between the source/drain features (see, e.g., Fig. 11 and Par. [0049]-[0050])
- removing the first semiconductor layers to form openings (e.g., voids 234) between the second semiconductor layers (see, e.g., Fig. 12 and Par. [0051]-[0052])
- forming a metal gate stack (e.g., MG comprising metal gate material 240) in the gate trench and the openings (see, e.g., Fig. 14 and Par. [0054]-[0055])
Regarding Claim 16, Ching (see, e.g., Figs. 1-12) shows all aspects of the instant invention including a method comprising:
- forming a semiconductor structure having a stack of semiconductor layers formed thereon, the stack of semiconductor layers including a first semiconductor layer having a first thickness (e.g., SiGe layer 204) on a semiconductor substrate (e.g., Si substrate 202), a second semiconductor layer having a second thickness (e.g., Si layer 206) on the first semiconductor layer, and a third semiconductor layer having a third thickness (e.g., SiGe layer 208) on the second semiconductor layer, wherein the first thickness is greater than the third thickness (see, e.g., Fig. 2 and Par. [0033]-[0035]) 
- forming a trench (e.g., recess 222) in the stack of semiconductor layers to expose a first sidewall of the first semiconductor layer, a second sidewall of the second semiconductor layer, and a third sidewall of the third semiconductor layer (see, e.g., Figs. 6-7 and Par. [0045])
- selectively etching the first and the third semiconductor layers with respect to the second semiconductor layer through the exposed first and third sidewalls (e.g., 204 and 208 are etched with no substantial effect on 206), respectively, thereby forming a first recess in the first semiconductor layer and a second recess in the third semiconductor layer (e.g., lower and upper recesses 224) (see, e.g., Fig. 8 and Par. [0046])
- forming a first spacer (e.g., lower insulating material 226) in the first recess and a second spacer (e.g., upper insulating material 226) in the second recess, wherein the first spacer has a first size, the second spacer has a second size, and the first size is greater than the second size (see, e.g., Fig. 9 and Par. [0047])
Furthermore, Ching (see, e.g., Figs 7B and 8B) shows that both layers 204 and 208 are formed of SiGe material, with 204 being substantially thicker than 208; and that a larger portion of SiGe material is being removed from thicker layer 204, while achieving a substantially similar etch endpoint as thinner layer 208, similar to the instant disclosure (see, e.g., Specification, Par. [0056]-[0057]). Therefore, Ching is also understood as implicitly disclosing that the first semiconductor layer (e.g., 204) is etched at a higher rate than the third semiconductor layer (e.g., 206).
Regarding Claim 20, Ching (see, e.g., Fig. 2) shows that layer 204 is substantially thicker (e.g., about double) than layer 208. Therefore, Ching also shows that the first thickness is greater than the third thickness by at least five percent (5%).
Regarding Claim 21, Ching (see, e.g., Fig. 9B) shows that the first semiconductor layers gradually increase in thickness from the topmost layer to the bottommost layer of the stack (e.g., 204 thicker than 208), such that the widths of the spacers gradually increase from the topmost layer to the bottommost layer of the stack (e.g., lower 226 wider than upper 226).
Regarding Claim 22, Ching (see, e.g., Fig. 2 and Par. [0033]-[0035]) shows that:
- the first semiconductor layer (e.g., 204) has a first concentration of a first semiconductor material component (e.g., first concentration of Ge in SiGe)
- the third semiconductor layer (e.g., 208) has a second concentration of the first semiconductor material component (e.g., second concentration Ge in SiGe)
- the second semiconductor layer (e.g., 206) has a second semiconductor material component (e.g., Si) different from the first semiconductor material component.
Regarding Claim 24, Ching (see, e.g., Fig. 2 and Par. [0033]-[0035]) shows that the first semiconductor material component is germanium (e.g., Ge) and the second semiconductor material component is silicon (e.g., Si).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US2015/0380313) in view of Wostyn et al. (US2021/0351275)1.

Regarding Claim 25, while Ching (see, e.g., Fig. 8 and Par. [0046]) discloses that SiGe layers 204 and 208 are etched selectively to Si layers 206 and 210, he does not show that a step of selectively etching of the first and third semiconductor layers also slightly etches the second semiconductor layer, such that a middle portion of the second semiconductor layer is thicker than end portions of the second semiconductor layer. Wostyn (see, e.g., Figs. 7-8 and Par. [0015],[0078]), on the other hand and in the same field of endeavor, teaches that selective etching between SiGe layers 32 and Si layers 31 of a GAA device stack is imperfect and can generally not actually be achieved, resulting instead in a slight thinning of the Si layers at the edges such that the Si layers has middle portions that are thicker than end portions.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a step wherein the selectively etching of the first and third semiconductor layers also slightly etches the second semiconductor layer as claimed in the method of Ching, because it is known in the semiconductor manufacturing art that perfect selective etching between SiGe and Si layers of a GAA device stack can generally not actually be achieved, and instead results in a slight thinning of the Si layers at the edges such that the Si layers have a middle portion that is thicker than end portions, as suggested by Wostyn, and having a known feature arrangement result from a known method step would have been obvious to the skilled artisan. KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 1-5 are allowable.
Claims 8-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims filed on 04/21/2022 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose method of manufacturing GAA devices having some process steps similar to the instant inventions.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814